DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are pending.

Priority
This application is a Continuation of Application of 15/462,235. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2016-069176 filed on 30 March 2016.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 22 January 2021 and 26 February 2021 have been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities: “the forming process for the first object being formed and the second object determined to be formable” in lines 25-27 should read “a forming process for the first object being formed and the second object determined to be formable”. Appropriate correction is required.
Claims 11 and 21 are objected to for the same reasons.

Claim 3 is objected to because of the following informalities: “the forming process for the first object and the second object” in lines 4-5 should read “a forming process for the first object and the second object”. Appropriate correction is required.
Claims 13 and 23 are objected to for the same reasons.

Claim 4 is objected to because of the following informalities: “the forming control command” in line 4 should read “a forming control command”. Appropriate correction is required.
Claims 14 and 24 are objected to for the same reasons.

Claim 5 is objected to because of the following informalities: “the forming control command” in lines 7-8 should read “a forming control command”. Appropriate correction is required.
Claims 15 and 25 are objected to for the same reasons.

Claims 7, 17 and 27 are objected to because of the following informalities: periods (“.”) are missing at the end of the claims. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 3-6, 8-11, 13-16, 18-21, 23-26 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,754,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,754,311 anticipate the claims of the instant application as discussed below.
16/932,406 (instant appl.)
10,754,311
Analysis
Claim 1

A forming control apparatus for controlling a forming process performed by a forming unit configured to form a three-dimensional object, the forming control apparatus comprising:

a memory storing codes; and a processor which is capable of executing the codes causing the forming control apparatus to: 

obtain a time period to be taken until a forming process performed by the forming unit is completed concerning a first object; 

receive, during the forming process for the first object performed by the forming unit, an instruction to form a second object, which is different from the first object, and forming data corresponding to the second object; 

specify a third three-dimensional space where, within the forming unit, an 

determine whether the second object can be formed in the third three-dimensional space; and 

obtain a time period concerning the first object and the second object, as a total time period of the forming - 32 -10168286US02 process for the first object being formed and the second object determined to be formable.

Claim 1

A forming control apparatus for controlling a forming process performed by a forming unit configured to form a three-dimensional object, the forming control apparatus comprising, 

a memory storing codes;  and a processor which is capable of executing the codes causing the forming control apparatus to: 

calculate a time period to be taken until a forming process performed by the forming unit is completed concerning a first object;  

receive, during the forming process for the first object performed by the forming unit, an instruction to form a second object, which is different from the first object, and forming data corresponding to the second object;  

specify a third three-dimensional space where, within the forming unit, an 

determine whether the second object can be formed in the third three-dimensional space; 


recalculate the time period concerning the first object and the second object, as a total time period of the forming process for the first object being formed and the second object determined to be formable;  and 

issue, to the forming unit, a forming control command based on the forming data for forming the second object in the third three-dimensional space, in addition to a forming control command for forming the first object, in a case where it is determined that the second object can be formed in the third three-dimensional space.















Calculating a time period (or a value) reads on obtaining a time period (or a value).































Recalculating or calculating the time period (or a value) reads on obtaining a time period (or a value)


Claim 11

Claim 9

Same reason as explained above regarding claim 1

Claim 21

Claim 14

Same reason as explained above regarding claim 1

Claim 3

The forming control apparatus according to claim 1, wherein the codes further cause the forming control 

Claim 7

The forming control apparatus according to claim 1, wherein the codes further cause the forming control 


Claim 4

The forming control apparatus according to claim 1, wherein, in a case where it is determined that the second object cannot be formed in the third three-dimensional space, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued.

Claim 2

The forming control apparatus according to claim 1, wherein, in a case where it is determined that the second object cannot be formed in the third three-dimensional space, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued.


Claim 5

The forming control apparatus according to claim 1, - 33 -10168286US02 wherein the codes further cause the forming control apparatus to determine whether the second object can be additionally formed according to respective forming settings of the first object and the second object, wherein, in a case where it is determined that the second object cannot be additionally formed, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued, and wherein, in a case where a forming pitch included in the forming setting of the first 

Claim 3

The forming control apparatus according to claim 1, wherein the codes further cause the forming control apparatus to determine whether the second object can be additionally formed according to respective forming settings of the first object and the second object, wherein, in a case where it is 
determined that the second object cannot be additionally formed, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued, and wherein, in a case where a forming pitch included in the forming setting of the first 


Claim 6

The forming control apparatus according to claim 1, wherein the codes further cause the forming control apparatus to set whether to permit another object to be additionally formed while the first object is being formed, when an instruction to form the first object is issued.

Claim 4

The forming control apparatus according to claim 1, wherein the codes further cause the forming control apparatus to set whether to permit another object to be additionally formed while the first object is being formed, when an instruction to form the first object is issued.


Claim 8

The forming control apparatus according to claim 1, wherein there is a space where no object is formed between the second three-dimensional space and the third three- dimensional space.

Claim 8

The forming control apparatus according to claim 1, wherein there is a space where no object is formed between the second three-dimensional space and the third three-dimensional space.

Claim 9

The forming control apparatus according to claim 1, wherein the forming unit has a configuration in which, in a direction perpendicular 

Claim 5

The forming control apparatus according to claim 1, wherein the forming unit has a configuration in which, in a direction perpendicular 


Claim 10

The forming control apparatus according to claim 1, wherein the forming unit performs the forming process by repeatedly layering a material sheet, the material sheet including a structural material, which is formed into an additive manufacturing object by being welded, and a support material.

Claim 6

The forming control apparatus according to claim 1, wherein the forming unit performs the forming process by repeatedly layering a material sheet, the material sheet including a structural material, which is formed into an additive manufacturing object by being welded, and a support material.


Claims 13-16 and 18-20


Same reason as explained above regarding claims 3-6 and 8-10

Claims 23-26 and 28-30

Same reason as explained above regarding claims 3-6 and 8-10





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 1, the claim recites, “a memory storing codes; and a processor which is capable of executing the codes causing the forming control apparatus to: … specify a third three-dimensional space where, within the forming unit, an object can be additionally formed by the forming unit, based on a first three-dimensional space of the forming unit where an object can be formed and a second three-dimensional space required to form the first object in the first three-dimensional space; determine whether the second object can be formed in the third three-dimensional space”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of “a memory” and “a processor”. That is, other than reciting the “memory” and the “processor”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes an object being built on one area of a space where objects can be built, and makes a judgement that another such object can be built on another area of the space. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “obtain a time period to be taken until a forming process performed by the forming unit is completed concerning a first object”, “receive, during the forming process for the first object performed by the forming unit, an instruction to form a second object, which is different from the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claimed limitation of “obtain a time period to be 
Claims 11 and 21 are rejected for the similar reasons.

Claims 3, 6 and 8 add limitations that do not apply, rely on, or use the judicial exception. The limitations are not integrated with other limitations or the judicial exception. The limitations recited in the claims do not integrate the abstract idea into a practical application.
Claims 13, 16, 18, 23, 26 and 28 are rejected for the similar reasons.
Claims 4 and 7 add limitations that amounts to no more than just a general recitation of applying the abstract idea, and are not indicative of integration into a practical application.
Claims 14, 17, 24 and 27 are rejected for the similar reasons.
Claim 5 recites additional limitations “in a case where a type of a material included in the forming setting of the first object is not the same as a type of a material included in the forming setting of the second object, it is determined that the second object cannot be additionally formed”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim 
The additional limitation “wherein, in a case where it is determined that the second object cannot be additionally formed, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued” amounts to no more than just a general recitation of applying the abstract idea, and is not indicative of integration into a practical application.
Claims 15 and 25 are rejected for the similar reasons.
Claims 9 and 10 recite “wherein the forming unit has a configuration in which, in a direction perpendicular to a horizontal surface of a stage where a consumable material including a material for forming the object is layered, the stage moves during the forming process” and “wherein the forming unit performs the forming process by repeatedly layering a material sheet, the material sheet including a structural material, which is formed into an additive manufacturing object by being welded, and a support material”, respectively. These limitations, as drafted, represent functions that are well-understood, routine, and conventional because they are claimed in a merely generic manner. As shown in as demonstrated in the layer based rapid production system of Kritchman et al. (US 2012/0267827 A1), the additive manufacturing system of Chillscyzn et al. (US 2013/0078013 A1), the 3D printer with layer based additive manufacturing techniques of Wolf et al. (US 2016/0236408 A1), and the additive manufacturing system of Jones et al. (US 2016/0288264 A1). In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the 
Claims 19, 20, 29 and 30 are rejected for the similar reasons.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISBJORNSSUND et al. (WO 2015022572 A2), hereinafter ‘Isbjornssund’.

Regarding claim 31, Isbjornssund teaches:
A forming control apparatus for controlling a forming process performed by a forming unit configured to form a three-dimensional object, the forming control apparatus comprising, - 42 -10168286US02 (Isbjornssund: [Abstract] “Embodiments are directed towards a method and system for 3D printing one or multiple source files from one or multiple file sources, virtually organizing such file or files into a single or several virtual 3D printing build trays without having access to the actual original source files and securely 3D streaming the contents of such organized 3D printing build trays to a 3D printer. The embodiments for virtual build tray optimization and organization described in this invention needs to restrict access to the original [The system for 3D printing reads on “a forming control apparatus”, the 3D printer reads on “a forming unit”, and the physical objects reads on “a three-dimensional object”.]
a memory storing codes; and a processor which is capable of executing the codes causing the forming control apparatus to: (Isbjornssund: See figure 1)
receive, during the forming process for a first object performed by the forming unit, an instruction to form a second object, which is different from the first object, and forming data corresponding to the second object; (Isbjornssund: [page 19 lines 19-22] “Process 200 may begin, after a start block, at block 202, where one or more 3D models may be obtained for at least one provider. In various embodiments, each provider may send (e.g., by email) or otherwise provide (e.g., via a flash drive) one or more 3D models to an intermediate system prior to providing to the printer.”; [page 22 line 26 to page 23 line 9] “In various embodiments, the system may automatically modify and/or the printer operator may manually modify the positioning of unprinted 3D objects (i.e., where printing has not started) or new 3D objects during printing. In some embodiments, the gizmos of the unprinted 3D objects or new 3D objects may be determined, such as at block 206. The system may obtain a current status of the printer to determine if the printer has started to print an object. Based on this current status and the positioning of the gizmos in the virtual 3D printer build tray, the system may automatically position (e.g., at block 208) and/or the operator may manually position (e.g., at block 210) new or unprinted 3D objects to create an updated virtual 3D printer build tray. The system may convert the gizmos associated with the updated virtual 3D printer build tray to the 3D objects, [Obtaining and determining models as described on steps 202 to 206 reads on “receive”, modify … during printing reads on receiving “during the forming process”, the object where printer has started to print the object reads on “a first object”, and the new or unprinted 3D objects read on “a second object”. The second object, which is different the first object is illustrated in figures 5-8.]
specify a third three-dimensional space where, within the forming unit, an object can be additionally formed by the forming unit, based on a first three-dimensional space of the forming unit where an object can be formed and a second three-dimensional space required to form the first object in the first three-dimensional space; (Isbjornssund: [page 24 lines 19-20] “FIG. 4 illustrates a use case example of upfront automatic 3D objects allocation on build tray.”; [page 24 lines 28-29] “FIG. 5 illustrates a use case example of in-printing manual 3D objects allocation on build tray.”) [The space of the 3D objects allocation on build tray reads on “a second three-dimensional space”.] (Isbjornssund: [page 25 lines 5-11] “During 3D printing process, 3D printer operator can add more models to the same build tray and printing session in case there is unutilized, available space on the 3D printing build tray by employing gizmos that represent the models. This can be achieved using, for example, a virtual online viewer, where 3D printer operator using a keyboard, mouse, or any other Computer - Human interface or device can allocate a new gizmo for an object on the build tray. For this purpose printer can be automatically or manually paused or operate continuously without interruption.”) [The 3D printing build tray reads on “a first three-dimensional space”, unutilized space on the 3D printing build tray reads on “a third three-dimensional space”, and determining that there is unutilized, available space reads on “where an object can be additionally formed”, and using a viewer to show the dimensional spaces reads on “specify … space”.]
determine whether the second object can be formed in the third three-dimensional space; and (Isbjornssund: [page 25 lines 5-11] “During 3D printing process, 3D printer operator can add more models to the same build tray and printing session in case there is unutilized, available space on the 3D printing build tray by employing gizmos that represent the models. This can be achieved using, for example, a virtual online viewer, where 3D printer operator using a keyboard, mouse, or any other Computer - Human interface or device can allocate a new gizmo for an object on the build tray. For this purpose printer can be automatically or manually paused or operate continuously without interruption.”) [Providing through a viewer that there is unutilized, available space to add more models and allowing the printer operator to try and allocate the new gizmo into the available space reads on “determine whether the second object can be formed”.]
issue, to the forming unit, a forming control command based on the forming data for further forming the second object in the third three-dimensional space in a case where it is determined that the second object can be formed in the third three-dimensional space, (Isbjornssund: [page 25 lines 18-20] “Once 3D printer operator has allocated the new gizmos of the new 3D model or models, 3D printer can receive the G-codes of the new 3D model or models together with already-in-progress G-codes (for SLS and SLM)”) [The G-codes read on “a forming control command”, and where the 3D printer (“forming unit”) receives the G-codes reads on “issue, to the forming unit, a forming control command”, and the G-codes of the new 3D model together with already-in-progress G-codes reads on “a forming control command based on the forming data for further forming the second object”.]
wherein there is a space where no object is formed between the second three-dimensional space and the third three-dimensional space. (Isbjornssund: [page 27, lines 5-12], figure 8 “FIG. 8 illustrates a use case example of after-printing automatic 3D objects allocation on build tray. It may be possible to add new models onto the 3D printing build tray even when the printing process has already finished if there is space left on the build tray for allocating and printing new objects by using automatic allocation of 3D objects. In various embodiments, gizmos may be employed to enable the new 3D models to be automatically added to the virtual 10 3D printer build tray, as described herein. Software can automatically find the best position for new 3D objects using gizmos, which can be printed on the same build tray utilizing the empty space left on the build tray.”) [The allocation of the new 3D model is created in the space clearly separate from the first space, as illustrated in figure 8. In other words there is no object formed between the space left on the build tray and the space that the first object(s) are built on.]

Regarding claim 32: 
The claim recites similar limitations as corresponding claim 31 and is rejected using the same teachings and rationale.

Regarding claim 33: 
The claim recites similar limitations as corresponding claim 31 and is rejected using the same teachings and rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18, 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund, in view of Loughran et al. (US 2005/0234577 A1), hereinafter ‘Loughran’. Loughran is a reference cited in the information disclosure statements (IDS) submitted on 26 February 2021.

Regarding claim 1, Isbjornssund teaches:
A forming control apparatus for controlling a forming process performed by a forming unit configured to form a three-dimensional object, the forming control apparatus comprising: (Isbjornssund: [Abstract] “Embodiments are directed towards a method and system for 3D printing one or multiple source files from one or multiple file sources, virtually organizing such file or files into a single or several virtual 3D printing build trays without having access to the actual original source files and securely 3D streaming the contents of such organized 3D printing build trays to a 3D printer. The embodiments for virtual build tray optimization and organization described in this invention needs to restrict access to the original [The system for 3D printing reads on “a forming control apparatus”, the 3D printer reads on “a forming unit”, and the physical objects reads on “a three-dimensional object”.]
a memory storing codes; and a processor which is capable of executing the codes causing the forming control apparatus to: (Isbjornssund: See figure 1)
receive, during the forming process for the first object performed by the forming unit, an instruction to form a second object, which is different from the first object, and forming data corresponding to the second object; (Isbjornssund: [page 19 lines 29-22] “Process 200 may begin, after a start block, at block 202, where one or more 30 models 20 may be obtained for at least one provider. In various embodiments, each provider may send (e.g., by email) or otherwise provide (e.g., via a flash drive) one or more 30 models to an intermediate system prior to providing to the printer.”; [page 22 line 26 to page 23 line 9] “In various embodiments, the system may automatically modify and/or the printer operator may manually modify the positioning of unprinted 3D objects (i.e., where printing has not started) or new 3D objects during printing. In some embodiments, the gizmos of the unprinted 3D objects or new 3D objects may be determined, such as at block 206. The system may obtain a current status of the printer to determine if the printer has started to print an object. Based on this current status and the positioning of the gizmos in the virtual 3D printer build tray, the system may automatically position (e.g., at block 208) and/or the operator may manually position (e.g., at block 210) new or unprinted 3D objects to create an updated virtual 3D printer build tray. The system may convert the gizmos associated with the updated virtual 3D printer build tray to the 3D objects, [Obtaining and determining models as described on steps 202 to 206 reads on “receive”, modify … during printing reads on receiving “during the forming process”, the object where printer has started to print the object reads on “a first object”, and the new or unprinted 3D objects read on “a second object”. The second object, which is different the first object is illustrated in figures 5-8.]
specify a third three-dimensional space where, within the forming unit, an object can be additionally formed by the forming unit, based on a first three-dimensional space of the forming unit where an object can be formed and a second three-dimensional space required to form the first object in the first three-dimensional space; (Isbjornssund: [page 24 lines 19-20] “FIG. 4 illustrates a use case example of upfront automatic 3D objects allocation on build tray.”; [page 24 lines 28-29] “FIG. 5 illustrates a use case example of in-printing manual 3D objects allocation on build tray.”) [The space of the 3D objects allocation on build tray reads on “a second three-dimensional space”.] (Isbjornssund: [page 25 lines 5-11] “During 3D printing process, 3D printer operator can add more models to the same build tray and printing session in case there is unutilized, available space on the 3D printing build tray by employing gizmos that represent the models. This can be achieved using, for example, a virtual online viewer, where 3D printer operator using a keyboard, mouse, or any other Computer - Human interface or device can allocate a new gizmo for an object on the build tray. For this purpose printer can be automatically or manually paused or operate continuously without interruption.”) [The 3D printing build tray reads on “a first three-dimensional space”, unutilized space on the 3D printing build tray reads on “a third three-dimensional space”, and determining that there is unutilized, available space reads on “where an object can be additionally formed”, and using a viewer to show the dimensional spaces reads on “specify … space”.]
determine whether the second object can be formed in the third three-dimensional space. (Isbjornssund: [page 25 lines 5-11] “During 3D printing process, 3D printer operator can add more models to the same build tray and printing session in case there is unutilized, available space on the 3D printing build tray by employing gizmos that represent the models. This can be achieved using, for example, a virtual online viewer, where 3D printer operator using a keyboard, mouse, or any other Computer - Human interface or device can allocate a new gizmo for an object on the build tray. For this purpose printer can be automatically or manually paused or operate continuously without interruption.”) [Providing through a viewer that there is unutilized, available space to add more models and allowing the printer operator to try and allocate the new gizmo into the available space reads on “determine whether the second object can be formed”.]

Isbjornssund does not explicitly teach: obtain a time period to be taken until a forming process performed by the forming unit is completed concerning a first object; and obtain a time period concerning the first object and the second object, as a total time period of the forming process for the first object being formed and the second object determined to be formable.
Loughran teaches:
obtain a time period to be taken until a forming process performed by the forming unit is completed concerning a first object; and (Loughran: [0033] “Many embodiments of the [Getting the metrics of the time to provide percent complete reads on “obtain a time period to be taken until a forming process performed by the forming unit is completed”, and the work performed to build the part reads on “concerning a first object”.]
obtain a time period concerning the first object and the second object, as a total time period of the forming process for the first object being formed and the second object determined to be formable. (Loughran: [0130] “Some embodiments of the system 20 will allow for the ‘nesting’ of parts (e.g. jobs) to make larger builds.  Nesting is the process of putting two or more jobs as part of the same build from the same build tray.  This may take longer than the time to build either individual part (e.g. job), but less time than it takes to build the parts as two separate builds.  By allowing the creation of longer builds, ‘nesting’ functionality can assist users 22 in scheduling a large build before the operators 46 leave for the day.  There are many different nesting heuristics that can be incorporated into the system 20.  Nesting can also be referred to as merging.  One advantage of the system 20 is that there is no penalty for nesting [The additional or new part added reads on “the second object”, determining the extended completion time as a result of adding the additional or new part reads on “a time period concerning the first object and the second object”, as well as, “a total time period of the forming process …”. Allowing users to know what parts can be added to an existing build reads on “the second object determined to be formable”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Isbjornssund and Loughran before them, to modify 3D printing of multiple objects to incorporate determining whether or not adding an additional object would negatively impacting the completion time of the currently scheduled build.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for obtaining additional efficiencies from the machine (Loughran: [0003] “Different jobs can have different: (a) quality and quantity of inputs; (b) quality and quantity of outputs; (c) priority values with respect to the organization using the machine; (d) deadlines; (e) lengths of time from beginning to end (‘completion times’); and (f) other job characteristics (collectively ‘job characteristics’).  Job characteristics and machine characteristics can have a significant impact on each other, and the scheduling of jobs on a machine.”; [0146] “If deadlines are still met, and operator 46 interventions occur during periods of time when operators 46 are available, adding additional jobs 76 to a build 74 can be an excellent way to ‘squeeze out’ additional efficiencies from the machine 40.”).

Regarding claim 2, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund further teaches:
wherein the codes further cause the forming control apparatus to issue, to the forming unit, a forming control command based on the forming data for forming the second object in the third three-dimensional space, in addition to a forming control command for forming the first object, in a case where it is determined that the second object can be formed in the third three-dimensional space. (Isbjornssund: [page 25 lines 18-20] “Once 3D printer operator has allocated the new gizmos of the new 3D model or models, 3D printer can receive the G-codes of the new 3D model or models together with already-in-progress G-codes (for SLS and SLM)”) [The G-codes read on “a forming control command”, and where the 3D printer (“forming unit”) receives the G-codes reads on “issue, to the forming unit, a forming control command”, and the G-codes of the new 3D model together with already-in-progress G-codes reads on “… in addition to a forming control command for forming the first object”.]

Regarding claim 3, Isbjornssund and Loughran teach all the features of claim 1.
Loughran further teaches:
wherein the codes further cause the forming control apparatus to issue a completion notification in a case where the forming process for the first object and the second object by the forming unit is finished. (Loughran: [0033] “For example, different colors could be used to display a variety of indicators relating to a many different metrics that are potentially useful to users 22, operators 46, and the scheduling application 32 of the system.  Examples of potentially relevant metrics include but are not limited to: (a) a variety of ‘status metrics’ identifying in terms of resources and/or time what percentage of the work has been completed and how much work remains yet to be performed (for example, the build status metric could indicate that the build is 50% complete)”) [The build status metric that indicates the percent complete indication and indication of 100% representing that the build is completed reads on “a completion notification”.]

One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for displaying different metrics that are likely to be useful to operators and users of the printing system (Loughran: [0033] “Depending on the type of machine 40, different metrics are likely to be useful to operators 46 and users 22.  The metrics most likely to be of interest to operators 46 and users 22 should be displayed in the form of ‘indicators’ that correspond to the metrics identified above.”).

Regarding claim 6, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund further teaches:
wherein the codes further cause the forming control apparatus to set whether to permit another object to be additionally formed while the first object is being formed, when an instruction to form the first object is issued. (Isbjornssund: [page 26 lines 9-21], figure 6B “FIG. 6A and 6B illustrate use case examples of in-printing automatic 3D objects allocation on build tray. While 3D printing on a 3D printer, and if the printing process has already started, and the printing process is at any stage from 0% to l00% of progress, 3D printer operator can add more 3D objects to the 30 printer's queue without actually stopping the 3D printing process using software. It may also be possible to program and configure the software to automatically identify, analyze and find free spaces in the printing build tray during the printing process based on the gizmos and/or 3D models already in the printing build tray, and fill such [Programming and configuring the software reads on “to set”, and if the printing process has already started, “an instruction to form the first object is issued”.]

Regarding claim 7, Isbjornssund and Loughran teach all the features of claim 1.
Loughran further teaches:
wherein the codes further cause the forming control apparatus to display the obtained time period to be taken u ntil the forming process is completed concerning the first object (Loughran: [0033] “Many embodiments of the system 20 will color-code certain information as it is displayed on the interface 26 to users.  For example, different colors could be used to display a variety of indicators relating to a many different metrics that are potentially useful to users 22, operators 46, and the scheduling application 32 of the system.  Examples of potentially relevant metrics include but are not limited to: (a) a variety of ‘status metrics’ identifying in terms of resources and/or time what percentage of the work has been completed and how much work remains yet to be performed (for example, the build status metric could indicate that the build is 50% complete); (b) a variety of predictive "resource consumption metrics" relating the work being performed with respect to physical input constraints (for example, this metric could indicate that currently scheduled parts on the build will consume 35% of the maximum tray capacity)) [Displaying percent complete and percent remaining indication on the interface to users reads on “to display the obtained time period to be taken until the forming process is completed”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Isbjornssund and Loughran before them, to modify user interface to display indicators relating to different metrics of the printing system including percent completion.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for displaying different metrics that are likely to be useful to operators and users of the printing system (Loughran: [0033] “Depending on the type of machine 40, different metrics are likely to be useful to operators 46 and users 22.  The metrics most likely to be of interest to operators 46 and users 22 should be displayed in the form of ‘indicators’ that correspond to the metrics identified above.”).

Regarding claim 8, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund further teaches:
wherein there is a space where no object is formed between the second three-dimensional space and the third three-dimensional space. (Isbjornssund: [page 27, lines 5-12], figure 8 “FIG. 8 illustrates a use case example of after-printing automatic 3D objects allocation on build tray. It may be possible to add new models onto the 3D printing build tray even when the printing process has already finished if there is space left on the build tray for allocating and printing new objects by using automatic allocation of 3D objects. In various embodiments, gizmos may be employed to enable the new 3D models to be automatically added to the virtual 10 3D printer build tray, as described herein. Software can automatically find the [The allocation of the new 3D model is created in the space clearly separate from the first space, as illustrated in figure 8.]

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 12, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 13, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 16, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 17, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 18, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 21:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 22, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 23, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 26, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 27, Isbjornssund and Loughran teach all the features of claim 21.


Regarding claim 28, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.



Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund, in view of Loughran, further in view of JANG et al. (US 2016/0046074 A1), hereinafter ‘Jang’. Jang is a reference cited in the information disclosure statements (IDS) submitted on 26 February 2021.

Regarding claim 4, Isbjornssund and Loughran teach all the features of claim 1.
Loughran further teaches:
wherein, in a case where it is determined that the second object cannot be formed in the third three-dimensional space, … a notification indicating that the second object cannot be formed is issued. (Loughran: [0142] “The system 20 can be configured so that the user 22 submitting the job includes a ‘must be finished’ time (e.g. a deadline).  If the scheduling application 32 cannot schedule a job so that the job is completed by the deadline, various warnings can be given to the user 22 through the interface 26.  This can encourage the user 22 to either seek another machine 40, or to have the priority value (which can also be referred to as a [The warning being given to the user reads on “a notification indicating that the second object cannot be formed is issued”.
The motivation to combine Isbjornssund and Loughran, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Isbjornssund and Loughran do not explicitly teach: wherein, in a case where it is determined that the second object cannot be formed in the third three-dimensional space, the forming control command based on the forming data is not issued …
Jang teaches:
wherein, in a case where it is determined that the second object cannot be formed in the third three-dimensional space, the forming control command based on the forming data is not issued … (Jang: [0090], figure 4 “FIG. 4 is a diagram illustrating a process 400 of disposing a newly requested 3D object together with a previously requested 3D object in a build space according to an example embodiment of the present disclosure.  The process 400 is performed, in an example embodiment, by the apparatus 120, in particular, the output determiner 122.”; [0098] “If it is determined that all output files of newly requested 3D objects are stored in a queue, and there is no additional 3D object that is able to be output during the current output task (S490), the process 400 ends and no additional objects are added to the currently executing output task.  The output files stored in the queue are set for output in a subsequent or later output task of the 3D printer.”) [The unified output files read on “the forming control command based on the forming data”, and if additional 3D object cannot be output during the current printing, the unified output file is not issued as illustrated in figure 4.]

One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for having the 3D printer only execute output of objects that will be included in the build (Jang: [0079] As described above, the 3D printing system 100 according to the example embodiment of the present disclosure changes a control command so as to control the output task of the 3D printer 130 by recognizing the progress of the output task (for example, the number of layers that have been stacked through the output task) even if a new request for output is received during the execution output task of the 3D printer 130, so that the 3D printer 130 outputs an additional 3D object without stopping the output task that is being performed.  Accordingly, the productivity of the 3D printer 130 is effectively improved.”).

Regarding claim 14, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 24, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.



Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund, in view of Loughran, further in view of Thomas-Lepore et al. (US 2017/0173888 A1), hereinafter ‘Thomas-Lepore’.

Regarding claim 5, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund and Loughran do not explicitly teach: wherein the codes further cause the forming control apparatus to determine whether the second object can be additionally formed according to respective forming settings of the first object and the second object, wherein, in a case where it is determined that the second object cannot be additionally formed, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued, and wherein, in a case where a forming pitch included in the forming setting of the first object is not the same as a forming pitch included in the forming setting of the second object or in a case where a type of a material included in the forming setting of the first object is not the same as a type of a material included in the forming setting of the second object, it is determined that the second object cannot be additionally formed.
Thomas-Lepore teaches:
- 33 -10168286US02wherein the codes further cause the forming control apparatus to determine whether the second object can be additionally formed according to respective forming settings of the first object and the second object, wherein, in a case where it is determined that the second object cannot be additionally formed, the forming control command based on the forming data is not issued and a notification indicating that the second object cannot be formed is issued, and wherein, in a case where a forming pitch included in the forming setting of the first object is not the same as a forming pitch included in the forming setting of the second object or in a case where a type of a material included in the forming setting of the first object is not the same as a type of a material included in the forming setting of the second object, it is determined that the second object cannot be additionally formed. (Thomas-Lepore: [0112], figure 4 “As shown in step 412, the method 400 may include testing a model (e.g., at least one of the first computerized model and the second computerized model) for printability on the 3D printer … Testing for printability may also or instead include determining whether parameters of the models contained in a print tray are compatible with one another or with the configuration of a particular 3D printer.  Thus, for example, where particular colors are required, or where dissolvable support materials are requested, or where a particular print resolution is requested, or where other aspects of the model are specified, these may prevent fabrication on one or more available printers in a pool of fabrication resources.”; [0116] “The user may be able to identify parameters of a print tray using the thumbnails--e.g., by hovering a mouse over a thumbnail a user may see what materials are available for printing using that particular print tray.”; [0117] “Similar to a user's ability to place models in one or more print trays, when an additional print tray is created, a user may move or copy models from an existing print tray to the newly created additional print tray.  Thus, in general, a user may be able to move or copy models from one print tray to another.  If a user attempts to move a model to a print tray that is incompatible, e.g., because the model will not fit or because of resources available, a user may be alerted of this incompatibility or the model may be automatically moved to a compatible print tray.”) [The first computerized model reads on “the first object”, the second computerized model reads on “the second object”, and parameters of the models reads on “the forming setting of the first object” and “the forming setting of the second object”. Alerting the user of the incompatibility reads on “a notification”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Isbjornssund, Loughran and Thomas-Lepore before them, to modify 3D printing of multiple objects to incorporate determination step to determine whether or not the multiple objects are compatible based on material and resolution requirements for each object.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for the user to determine whether the multiple objects are compatible to be printed together (Thomas-Lepore: [0108] “In one aspect, the second computerized model may simply be placed into a different print tray where, e.g., the model has inconsistent material requirements, prioritization, spatial requirements, or so forth.  Thus, at the threshold, a supervisor process or management facility may automatically determine whether the second computerized model is compatible with the print tray containing the first computerized model.”).

Regarding claim 15, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 25, Isbjornssund and Loughran teach all the features of claim 21.
.



Claims 9-10, 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund, in view of Loughran, further in view of Kritchman et al. (US 2012/0267827 A1), hereinafter ‘Kritchman’.

Regarding claim 9, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund and Loughran do not explicitly teach: wherein the forming unit has a configuration in which, in a direction perpendicular to a horizontal surface of a stage where a consumable material including a material for forming the object is layered, the stage moves during the forming process.
Kritchman teaches:
wherein the forming unit has a configuration in which, in a direction perpendicular to a horizontal surface of a stage where a consumable material including a material for forming the object is layered, the stage moves during the forming process. (Kritchman: [0121], figure 1A “Construction layers in foundation 35 and construction layers 34 are stacked in a direction, i.e. a stacking direction perpendicular to construction platform 24 and parallel to the z-axis.  Following formation of a given construction layer 34, optionally, construction platform 24 is lowered by a distance substantially equal to a thickness of a next construction layer to be formed on the given construction layer.”)

One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for using a printer with a build tray/platform z-axis movement for stacking of the layers to form the 3D object (Kritchman: [0117] “Optionally, construction platform 24 is mounted to a support structure or table and is controllable to be lowered and raised with respect to the support structure or table and thereby with respect to shuttle 28 using any of various methods known in the art.”).

Regarding claim 10, Isbjornssund and Loughran teach all the features of claim 1.
Isbjornssund and Loughran do not explicitly teach: wherein the forming unit performs the forming process by repeatedly layering a material sheet, the material sheet including a structural material, which is formed into an additive manufacturing object by being welded, and a support material.
Kritchman teaches:
wherein the forming unit performs the forming process by repeatedly layering a material sheet, the material sheet including a structural material, which is formed into an additive manufacturing object by being welded, and a support material. (Kritchman: [0006] “For many construction objects, because of the complexity and/or shape of the objects, construction layers comprising only BM printed in the shape of cross sections of the construction objects are not completely self-supporting and require support during construction of the object.  [The hot melt reads on “being welded”.] (Kritchman: Abstract “A method of producing an object by sequentially printing layers of construction material one on top of the other, the method comprising: providing the construction material at a first lower temperature; flowing the construction material through a heated flow path in a flow structure to heat the construction material and delivering the heated construction material to a heated reservoir in a printing head; and dispensing the heated construction material from the reservoir to build the object layer by layer.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Isbjornssund, Loughran and Kritchman before them, to use support material as one of the construction material for printing 3D objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for using the support material for the sections of the object that are not completely self-supporting (Kritchman: [0006] “For many construction objects, because of the complexity and/or shape of the objects, construction layers comprising only BM printed in the shape of cross sections of the construction objects are not completely self-supporting and require support during construction of the object.  For such cases, at least one additional construction material CM, hereinafter referred to as ‘support material’ (SM) is printed 

Regarding claim 19, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.

Regarding claim 20, Isbjornssund and Loughran teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.

Regarding claim 29, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.

Regarding claim 30, Isbjornssund and Loughran teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116